Citation Nr: 1535081	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome from April 29, 2012 to October 1, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2008 to April 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for right knee and lumbar spine disabilities, assigning 0 percent and 20 percent ratings, respectively.  

The RO in Philadelphia, Pennsylvania, which has jurisdiction over the appeal, increased the rating for the right knee disability to 10 percent disabling, effective October 1, 2014.  The Veteran thereafter indicated in a January 2015 statement that the 10 percent rating satisfied his appeal; however, he requested assignment of the 10 percent rating over the entire appeal period.  The issue has therefore been recharacterized as reflected on the title page.

The issue of entitlement to service connection for a respiratory disorder has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From April 29, 2012 to October 1, 2014, right knee patellofemoral pain syndrome was manifested by painful motion, with evidence of extension to 0 degrees and flexion to 120 degrees.  

CONCLUSION OF LAW

From April 29, 2012 to October 1, 2014, the criteria for an initial 10 percent rating for right knee patellofemoral pain syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the duty to notify, as the December 2012 rating decision granted service connection for a right knee disability, the claim has been substantiated.  The filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  Specifically, the January 2014 Statement of the Case set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned, and the duty to notify has been fulfilled.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  Service and VA treatment records have been associated with his claims file.  There is no indication that records remain outstanding.  The Veteran was also afforded a VA examination for his knees in August 2012.  In a January 2015 statement, the Veteran asserted that the examiner "did not verify anything from my medical record."  However, insofar as the below decision constitutes a full grant of the benefit sought on appeal, any inadequacies in that report are deemed harmless.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As noted above, the Veteran is seeking an initial 10 percent rating for the period dated from April 29, 2012 to October 1, 2014.  See the Veteran's January 3, 2015 statement.  He right knee has been evaluated under DC 5260, which rates limitation of flexion.

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  Id.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45; Mitchell, supra.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At his August 2012 VA examination, right knee flexion was to 120 degrees and extension to zero degrees, with no objective evidence of painful motion.  After repetitive use testing, flexion ended at 130 degrees and extension at zero degrees.  In terms of functional loss, the examiner noted that the Veteran was unable to run long distances.  Muscle strength and joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation, shin splints, stress fractures, compartment syndrome, tibial or fibula impairment, or a meniscal condition.  The Veteran reported on and off pain, especially when running.  

The Veteran's VA treatment records and lay statements reflect complaints similar to those noted on his knee examination, such as pain while walking or running.  See, e.g., February 2014 statement in lieu of VA Form 9.  He also stated that he wears a brace to support his knee.  See April 2013 Notice of Disagreement.

Although the above-cited evidence indicates that limitation of the Veteran's right knee range of motion is not compensable, his credible reports of experiencing on and off painful motion warrants a 10 percent rating from April 29, 2012 to October 1, 2014.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Mitchell, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As indicated above, this award constitutes a complete grant of the benefit sought on appeal.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as painful and reduced motion, particularly when walking or running, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture, and a referral of this case for extra-schedular consideration is not warranted.

As a final matter, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not alleged, nor does the evidence otherwise indicate, that he is unemployable on account of his right knee disability.  Thus, the Board finds that a claim for TDIU has not been raised.
ORDER

From April 29, 2012 to October 1, 2014, an initial 10 percent rating for right knee patellofemoral pain syndrome is granted.  


REMAND

Regarding the claim for an increased initial rating for the Veteran's lumbar spine disability, remand is necessary to obtain identified pertinent treatment records.  Specifically, in his September 2013 VA Form 9, the Veteran noted that he worked with a physical therapist, a chiropractor, and a specialist.  The January 2014 VA examination report and the Veteran's October 2014 statement also indicate that he receives current treatment from a chiropractor.  These records need to be obtained and associated with his claims file prior to appellate review.  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain complete records from the physical therapist, chiropractor and specialist who have treated the Veteran for his lumbar spine disability, as referenced in the September 2013 VA Form 9, the January 2014 VA examination report, and the October 2014 Statement in Support of Claim.

2.  Obtain all outstanding VA outpatient records dated since December 2014.  

3.  When the above-requested actions have been completed, and any additional development deemed necessary has been accomplished, readjudicate the issue on appeal.  If the benefit remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


